Citation Nr: 0631179	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  01-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased initial evaluation for Hepatitis 
C, rated as 10 percent disabling prior to September 19, 2005, 
and as 20 percent disabling from September 19, 2005.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active military service from December 1968 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted service connection for Hepatitis C, 
assigning a 10 percent rating effective June 2000.  In a 
September 2005 rating decision, the RO granted an increased 
rating of 20 percent for Hepatitis C, effective September 19, 
2005.  The veteran has indicated that he is not satisfied 
with this rating; thus, this claim is still before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to September 19, 2005, the veteran's Hepatitis C is 
not manifested by daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

2.  As of September 19, 2005, the veteran's Hepatitis C is 
manifested by not more than daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  There is no anorexia with minor weight loss and 
hepatomegaly, or, incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 
percent for Hepatitis C have not been met prior to September 
19, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.112, 4.114, Diagnostic Code 7354 
(2005).

2.  The criteria for an initial evaluation higher than 20 
percent for Hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.112, 4.114, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Initial Rating

In July 2004, the RO granted service connection for Hepatitis 
C, assigning a 10 percent rating, effective June 2000, the 
date of claim.  The veteran appeals this action.  In 
September 2005, the RO granted a 20 percent rating effective 
from September 19, 2005, the date of receipt of a private 
medical statement.  The veteran contends that his disability 
is more severe than the current ratings reflect, and that it 
causes considerable fatigue.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.114, Diagnostic Code 7354, a 10 percent 
rating requires intermittent fatigue, malaise, and anorexia; 
or, incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past 12-month period.  
A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2005).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2005). 

The veteran's treatment for hepatitis C reportedly dates from 
February 1997, when he was treated by Charles C. Harpe, M.D.  
Dr. Harpe reported in April 1999 that liver biopsy was 
performed and the veteran underwent treatments with 
Interferon over several months to prevent cirrhosis of the 
liver, which failed.  Dr. Harpe noted at that time that the 
veteran was forced to undergo experimental treatments, and 
that the condition left the veteran 'quite fatigued.'  The 
veteran underwent Interferon and Ribavirin treatment at VA 
through September 2002, after which qualitative testing for 
hepatitic C was negative.  In June 2005, Dr. Harpe noted the 
veteran's failed Interferon treatments and noted that he also 
underwent Interferon and Rebetol therapy at VA in 2002.  Dr. 
Harpe described the aforementioned biopsy findings, noting 
there were chronic inflammatory cells and expanded portal 
veins, as well as chronic elevated liver function tests and 
fatigue.  Dr. Harpe noted that since the treatment, the 
veteran reported chronic abdominal complaints and fatigue.  
He also noted intermittent anorexia, nausea, generalized 
malaise, intermittent abdominal pain, and changes of stool 
habits as symptoms of the veteran's disease.  On September 
19, 2005, Dr. Harpe noted that the veteran had daily fatigue, 
malaise, and anorexia without weight loss or 
hepatosplenomegaly requiring dietary restrictions and or 
continuous medications for incapacitating episodes, with a 
total duration of at least 2 weeks, but less than 4 weeks 
during the past 12 months.  

It is uncontroverted that Dr. Harpe describes the criteria 
for a 20 percent rating as of September 19, 2005.  The Board 
does not dispute the veracity of this statement as of the 
date it is written.  However, it does not find that there is 
no evidence of symptoms in excess of the 20 percent rating at 
any time as of September 19, 2005.  In this regard, the Board 
notes that the VA examination of the liver dated in December 
2005 note that liver function tests in November 2005 were 
completely normal.  The veteran had no specific complaints 
related to hepatitis C but did complain of some fatigue.  The 
veteran reported stable weight and good appetite, with 
occasional diarrhea.  He denied abdominal pain, nausea, 
vomiting, blood in stool or any jaundice.  The examiner noted 
that two of the medications the veteran was taking for 
another disorder certainly could produce some degree of 
fatigue.  Examination of the abdomen was normal.  No jaundice 
was noted.  The assessment was hepatitis C which is quiescent 
at this point.  The veteran was on no specific medication for 
hepatitis, he was simply being followed regularly.  

Thus, as to the time period from September 19, 2005, onward, 
the Board finds no evidence of daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period, which is the requirement for the next higher rating 
of 40 percent.  The medical record is uncontroverted as to 
the minimal degree of signs and symptoms of hepatitic C as of 
that date.  The Board attaches substantial probative weight 
to the December 2005 VA examination report inasmuch as it 
shows that the current level of hepatitic C does not remotely 
approach the criteria for a 40 percent rating.  Thus, the 
preponderance of the evidence is against a finding in excess 
of 20 percent at any time from September 19, 2005, forward.  

The Board has considered the veteran's statements made in 
conjunction with his claim as to the degree of his disability 
from hepatitis C, along with his wife's statement regarding 
his level of fatigue dated in October 2005; however, the 
veteran is not a medical professional and is not competent to 
offer an opinion as to etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Accordingly, the Board finds 
the opinion of the December 2005 VA examiner the most 
probative evidence with respect to degree of disability, and 
adopts the examiner's conclusions.

As to the time period prior to September 19, 2005, the Board 
notes that the veteran had normal liver function testing 
since his treatment at VA which ended in September 2002.  He 
also has had stable weight.  VA examination report of 
December 2001 reflected that the veteran had normal enzyme 
levels after his initial Interferon treatment, but that these 
became abnormal again as of the time of that examination.  
From March to September 2002, he underwent 24 treatments of 
Interferon and Rebetol, six months after which he had normal 
liver testing as reflected in VA treatment records and 
examination dated from that point forward.  September 2003 
and March 2004 treatment note indicates he appears to have 
cleared his hepatitis C.  

Thus, as to the time period prior to September 19, 2005, the 
record reflects that the veteran has minimal signs and 
symptoms of hepatitis C following the conclusion of VA 
treatment in 2002.  Primarily, the manifestation was 
complaints of fatigue.  Neither VA examinations nor treatment 
records show daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period at any time prior to 
September 19, 2005.  The record simply indicates that the 
symptoms were minimal following the VA treatment, and that 
the degree of symptomatology required for the 20 percent 
rating was not present.  The symptoms prior to September 19, 
2005, do not more nearly approximate the criteria for a 20 
percent rating.  

The veteran's symptoms related to his Hepatitis C prior to 
September 19, 2005, can be summarized as complaints of 
fatigue.  As a whole, the medical evidence does not rise to 
the level of a 20 percent rating under Diagnostic Code 7354 
prior to September 19, 2005.  

In sum, the Board finds that the level of the veteran's 
Hepatitis C more closely resembles the criteria for a 20 
percent rating under Diagnostic Code 7354 as of September 19, 
2005, but prior to that date, the criteria for a 10 percent 
rating are more nearly approximated.  See 38 C.F.R. § 4.7.  
In making this determination, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the evidence is 
not equally balanced, in this regard, the benefit-of-the-
doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

2.  Additional Consideration

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2005).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for veteran's 
conditions, but, as discussed above, findings supporting a 
higher rating have not been documented.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  The 
veteran reported he retired from work in 2003 due to PTSD and 
not due to manifestations of hepatitis C.  For these reasons, 
the Board finds that referral for assignment of an 
extraschedular rating for these disabilities is not 
warranted.

3.  Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimants behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimants possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the RO sent correspondence in September 2001 
prior to the initial grant of service connection, and again 
in November 2005.  The RO also sent rating decisions in July 
2004 and September 2005; a statement of the case in November 
2004; and a supplemental statements of the case in July 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran was adequately informed as to the degree of 
disability and the effective date of disability in the 
aforementioned SOC, SSOC and rating decisions.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained VA examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.




ORDER

An increased initial evaluation for Hepatitis C, rated as 10 
percent disabling prior to September 19, 2005, and as 20 
percent disabling from September 19, 2005, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


